                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,                                         CIVIL ACTION
SECRETARY OF LABOR, AND THE
UNITED STATES DEPARTMENT OF
LABOR
               Plaintiffs,
                                                             NO. 09-988

                  v.

JOHN J. KORESKO, V, JEANNE
BONNEY, PENN-MONT BENEFIT
SERVICES, INC., KORESKO &
ASSOCIATES, P.C., REGIONAL
EMPLOYERS ASSURANCE LEAGUES
VOLUNTARY EMPLOYEES’
BENEFICIARY ASSOCIATION TRUST,
AND SINGLE EMPLOYER WELFARE
BENEFIT PLAN TRUST
                 Defendants.



                                 MEMORANDUM OPINION

       In 2009, the Department of Labor (“DOL”) sued Defendants for violations of the

Employee Retirement Income Security Act (“ERISA”). Specifically, the DOL alleged that

Defendants breached their fiduciary duties to benefits plans under their care by illegally

obtaining funds from those plans. Ultimately, Defendants were found liable for $38,337,540.89

in restitution to the affected plans. In August 2015, the Court appointed Wilmington Trust

(“Wilmington”) to serve as trustee for the restitution funds, and it tasked Wilmington with

managing and distributing the funds to those affected by Defendants’ scheme (“the Trust

participants”).

       Initially, Wilmington decided to withhold money from the distributions owed to Trust

participants to satisfy possible tax obligations. The Plan Sponsors objected and proposed a
distribution plan which did not include such withholdings. In August 2019, the Court ordered

that “all future distributions from the Trusts to plan sponsors, plans, plan participants, or plan

beneficiaries shall be made without deducting or withholding any sums for possible tax

obligations.”

        The Plan Sponsors now move for attorney’s fees under Federal Rule of Civil Procedure

54(d)(2) 1 and 29 U.S.C. §1132(g)(1) against Wilmington to reimburse them for the fees

expended in objecting to Wilmington’s initial tax withholding decision.

        “In our legal system, each litigant typically pays his or her own attorney’s fees, whether

they win or lose. However, some statutes provide an exception that shifts payment of one party’s

legal fees to the other. ERISA is one such statute, providing that ‘[in any action under this

subchapter] the court in its discretion may allow a reasonable attorney’s fee and costs of action to

either party.’” Templin v. Indep. Blue Cross, 785 F.3d 861, 864–65 (3d Cir. 2015) (internal

quotations omitted).

        Because ERISA “provides no standard for a fee award,” the Third Circuit has “set forth

. . . factors that must be considered” to “guide district courts as they exercise their discretion in

connection with . . . fee applications” under Section 1132(g)(1). McPherson v. Employees’

Pension Plan of Am. Re-Ins. Co., 33 F.3d 253, 254 (3d Cir. 1994). Before considering these

factors, however, the Court must determine, as a threshold matter, whether a party is in fact

making a claim “under” ERISA. See 29 U.S.C. § 1132(g)(1). Wilmington argues that the Plan

Sponsors’ claim is not brought “under” ERISA, since “no cause of action under ERISA has been

filed against Wilmington.” The Plan Sponsors, however, contend that Section 1132(g)(1) “only


1
 Federal Rule of Civil Procedure 54(d)(2) provides a process for a prevailing party to request attorney’s fees
following a judgment. No judgment has been entered against Wilmington, so Rule 54 is inapplicable. See Sakon v.
Andreo, 119 F.3d 109, 113 (2d Cir. 1997) (finding Rule 54 inapplicable where there had been no final judgment);
see also Owens v. Howe, 365 F. Supp. 2d 942, 949 (N.D. Ind. 2005).

                                                       2
requires that the motion for fees be brought within the context of any action under ERISA” and

note that “[t]here is no dispute that the underlying action in this case [i.e., the action against

Defendants] is one governed by ERISA.”

        The Plan Sponsors misread Section 1132(g)(1)’s plain language. The ERISA fee shifting

provision is not so broad as to allow recovery against any person or entity associated with an

ERISA dispute. Rather, Section 1132(g)(1) only authorizes fee shifting as against a “party” to an

ERISA “action.” 29 U.S.C. § 1132(g)(1); see also Moore v. Menasha Corp., 2013 WL 308960,

at *3 (W.D. Mich. Jan. 25, 2013) (“ERISA fees and costs are available only to a party.”).

        Here, it is undisputed that Wilmington is not a party to the underlying ERISA action

against Defendants. Neither does the Plan Sponsors’ objection to Wilmington’s tax withholdings

qualify as an “action” for ERISA purposes. The word “action” in Section 1132(g)(1) has been

construed “as limiting the award to fees incurred in the litigation in court.” Cann v. Carpenters’

Pension Tr. Fund for N. California, 989 F.2d 313, 316 (9th Cir. 1993). That is because

“Congress chose the words, ‘[i]n any action . . . attorney’s fee and costs of action. . . .’” and

“[t]he word ‘action’ in its usual legal sense means ‘a suit brought in a court; a formal complaint

within the jurisdiction of a court of law,’ and ‘includes all the formal proceedings in a court of

justice attendant upon the demand of a right . . . in such court. . . .” Id. (emphasis added)

(denying availability of attorney’s fees under Section 1132(g)(1) for fees incurred during the

course of an administrative action); see also Hahnemann Univ. Hosp. v. All Shore, Inc., 514 F.3d

300, 313 (3d Cir. 2008) (citing favorably to Cann). Here, as noted, the Plan Sponsors instituted

no “formal complaint” against Wilmington. See Cann, 989 F.2d at 316. In sum, because




                                                   3
Wilmington was not a “party” to any ERISA “action” against the Plan Sponsors, the Plan

Sponsors cannot recover attorney’s fees under Section 1132(g)(1) against Wilmington. 2

         The Plan Sponsors’ motion for attorney’s fees will be denied, and an appropriate order

follows.



                                                                BY THE COURT:


                                                                /s/Wendy Beetlestone, J.

                                                                                   __
                                                                WENDY BEETLESTONE, J.




2
  The Plan Sponsors’ “common fund” argument similarly fails, as the Plan Sponsors are not litigants in an action
against Wilmington. See Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980) (explaining that “common fund”
doctrine “rests on the perception that persons who obtain the benefit of a lawsuit without contributing to its cost are
unjustly enriched at the successful litigant’s expense” (emphasis added)).



                                                           4
